Order entered December 21, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01516-CV

            IN RE AMERICAN ZURICH INSURANCE COMPANY, Relator

               Original Proceeding from the 101st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-13-05893

                                       ORDER
                       Before Justices Francis, Evans, and Schenck

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID J. SCHENCK
                                                        JUSTICE